Barnes, Judge.
Our opinion in this case affirming J. Brodre Brodes’ conviction (268 Ga. App. 895 (602 SE2d 895) (2004)) has been reversed by the Supreme Court in Brodes v. State, 279 Ga. 435 (614 SE2d 766) (2005). Our earlier opinion and judgment are accordingly vacated, the decision of the Supreme Court is adopted as our decision, the judgment of the trial court is reversed, and the case is remanded to the trial court for a new trial.

Judgment reversed with direction.


Blackburn, P. J., and Mikell, J., concur.